Citation Nr: 1046003	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for the residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty in the US Army from 
April 1951 to April 1954.  Included in the three years of service 
was duty in the Republic of Korea where the appellant earned the 
Combat Infantryman's Badge (CIB).  It is noted that the Veteran 
has dementia and that his daughter holds power of attorney.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of August 2007 of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

In July 2009, the Board found that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for bilateral hearing loss and remanded the claim for 
service connection for that disorder as well as for service 
connection for residuals of dental trauma for additional 
development.  

Based on the Veteran's age, please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the residuals 
of dental trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's current bilateral hearing loss is reasonably 
related to the Veteran's active military service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiological testing involving pure tone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2010).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking service connection for bilateral hearing 
loss, which he contends is a result of acoustic trauma he 
experienced when he was on a tank that ran over a mine that 
exploded.  He also states that he was exposed to loud noises as a 
result of the firing of his personal weapon at the enemy during 
the Korean Conflict.  

The Veteran's service treatment records do not show any 
complaints involving hearing loss.  At discharge in April 1954, 
his hearing was noted to be 15/15 bilaterally, and his hearing 
profile was noted as 1.  

Private records show that in November 1999, and in May 2000, the 
Veteran underwent audiometric testing which showed bilateral 
defective hearing by VA standards.   

In an October 2006 statement, the Veteran's former spouse stated 
that she was writing to the Veteran in the early 1950's and that 
when he enlisted he did not have a hearing problem.  She stated 
that the Veteran now has a hearing problem that he had when he 
left service.  

VA treatment records show that in June 2006, the Veteran was 
treated for complaints of difficulty hearing in noise.  He 
reported being a factory worker for 17 years and that he did some 
hunting.  It was noted that audiometric tests showed mild to 
profound sensorineural loss with fair word recognition.  

On VA examination in June 2006, the examiner noted that the 
claims file had been reviewed.  The Veteran complained of hearing 
loss.  He reported military noise exposure consisting of rifles, 
machine guns, mortars, tanks, cannons, land mines grenades and 
traps.  He also discussed being blown off a tank.  He reported 
having no noise exposure post service and that he worked for the 
federal government in business licensing for 35 years.  He denied 
any recreational noise exposure.  On the audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
70
75
LEFT
45
45
75
80
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 percent in the left ear.  The 
examiner diagnosed mild sloping to severe sensorineural hearing 
loss in the right ear and moderate sloping to severe 
sensorineural hearing loss in the left ear.  As to whether the 
Veteran's hearing loss is related to his military service, the 
examiner stated that that service test results were normal with 
no complaint of hearing loss.  She reported that there were 
discrepancies in the history reported by the Veteran and thus 
noise exposure outside of the military is unknown.  The 
audiologist reported that therefore she could not resolve the 
issue without resort to mere speculation.  

The Veteran was examined by VA in April 2010.  The claims file 
was reviewed.  The examiner noted that there are conflicting 
reports of occupational noise history.  The examiner also noted 
that the DD Form 214 showed that the Veteran's military specialty 
was disciplinary guard, and that at separation, the Veteran's 
hearing was documented as 15/15 bilaterally.  Medically, it was 
noted that the Veteran could not recite his Social Security 
number or the date of his birth.  He could not answer basic 
questions relating to either military or civilian matters and 
appeared confused.  It was noted that there is a history of 
diagnosed Alzheimer's dementia.  On the audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
80
80
LEFT
30
50
80
90
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 in the left ear.  The examiner 
diagnosed mild to severe hearing loss for both ears.  The 
examiner stated that the Veteran's documented military specialty 
is disciplinary guard and is not considered to be routinely 
exposed to hazardous noise level conditions.  It was also noted 
that the Veteran could not describe the onset of hearing loss or 
provide a history due to confusion.  The examiner stated that the 
claims file shows a history or hearing loss was first documented 
in 1988 when the Veteran first initiated a claim, and that this 
is 34 years after service.  He went on to state that there is a 
discrepancy regarding a history of noise exposure and that due to 
his state of mind, he could not clarify the discrepancy.  He 
stated that based on this information providing etiology of 
hearing loss and/or an opinion regarding service related 
impairment could not be provided without resorting to mere 
conjecture or speculation. 

In a July 2010 addendum, the April 2010 VA examiner stated that 
based on the Veteran's military specialty it appears that the 
claimed hearing impairment is less likely as not to be caused by 
noise exposure experience while in the military.  

The Board finds that there is evidence both for and against a 
finding that the Veteran's current hearing loss is related to his 
military service.  On one hand there is no objective medical 
evidence of hearing loss for many years after service.  
Additionally, the VA audiologists who examined the Veteran 
concluded that the Veteran's hearing loss was not the result of 
his military service.  However, the probative value of the 
examiners' opinions is undermined by the admissions that neither 
could determine whether at least some of the Veteran's hearing 
loss was initiated in service without resorting to speculation.  
Therefore, VA examiners' reports do not comprise evidence 
regarding the etiology of the Veteran's bilateral hearing loss.  
For that reason, the Board finds that the VA examiners' reports 
are not probative.  The Board finds noteworthy that the record 
does not include an opinion which finds that the Veteran's 
hearing loss is "not" related to his military service.  

Further the Board notes that the Veteran has presented what the 
Board believes to be a credible statement from his former spouse 
that the Veteran had decreased hearing when he was released from 
service.  The Veteran's former wife is competent to describe 
hearing loss in her husband and such symptoms are consistent with 
the significant acoustic trauma the Veteran experienced during 
his active service.  This is considered competent and credible 
evidence of continuity of symptomatology because the presence of 
hearing loss is not a determination "medical in nature" and it is 
therefore capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).   

The Board also notes that, following separation from active duty 
in 1954, while the first record evaluating auditory acuity was in 
1999, there was significant bilateral hearing loss noted at that 
time.  This fact, in light of the Veteran's extensive and 
significant in-service noise exposure, lends support to his 
claim.  

In addition, as to the opinion in June 2007, the examiner based 
her finding based on discrepancies in the history stating that 
the history of noise exposure was unknown.  It is noted that the 
Veteran's medical disorder has affected his memory and caused 
some confusion regarding his noise exposure; however; the Veteran 
was awarded the CIB.  Thus there is no question that he was 
exposed to acoustic trauma in service.  The combat presumption of 
38 U.S.C.A. § 1154(b) (West 2002) is for application.  In this 
regard, the Board highlights that a combat veteran's assertions 
of an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  See 38 
U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The April 2010 examiner based her finding on the 
Veteran's MOS as well as the inconsistencies in the reported 
history; however he did not consider that the Veteran received 
the CIB.  Neither was this considered in his addendum in July 
2010, as was noted by the Veteran's representative.  

Having weighed all these factors, and affording heightened 
scrutiny due to the current mental condition of the Veteran 
wherein he is medically unable to provide information regarding 
his history, the Board concludes that the evidence is at least in 
equipoise and entitlement to service connection for bilateral 
hearing loss should be granted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Regarding the issue on appeal, the Board previously remanded the 
claim to ensure that the Veteran had been provided adequate 
notice regarding this claim.  The Board mandated that the Veteran 
be sent a VCAA letter that specifically explained dental claims 
and how the Veteran could prevail on his claim for benefits.  In 
July 2009 and again in February 2010, the Veteran was sent VCAA 
letters; however neither contained the information that the Board 
directed.  Rather, the letters merely addressed service 
connection in general.  Thus the mandate presented by the Board 
was not adequately followed or addressed.   A remand of this 
claim is necessary to ensure compliance with the prior Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  In order to be awarded service connection for 
compensation purposes for any of these conditions they must have 
been due to combat or trauma.  38 C.F.R. § 3.381(b).

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are: loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  See 38 
C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).

Otherwise, a Veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2010).

In this case, VA has conceded combat status in connection with 
the award of the CIB to the Veteran.  The Veteran asserts 
entitlement to service connection for all teeth due to a combat 
event, the blowing up of a tank on which he was riding.  The 
record shows that at service entrance, teeth 32, 29, 19, and 17 
were missing.  At separation, teeth 7, 13, and 16 were also 
missing.  

Currently, it remains unclear whether the Veteran is diagnosed 
with a dental condition for which disability compensation may be 
provided; specifically, loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease such 
as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 
4.150, Diagnostic Code 9913; 17.161(a) (2009).  He was examined 
by VA in April 2010, and it was found that he wore full dentures 
and that he has extensive bone loss in the anterior mandible from 
the first premolar on the right side to the first premolar on the 
left side.  It was noted that the ridge was not adequate for 
denture support and retention.  It was stated that the loss of 
bone and ridge form in the mandible are the result of supporting 
a lower denture for at least 40 to 50 years.  In this case, the 
Veteran is currently edentulous, but wears dentures.  There is no 
opinion as to whether the Veteran's loss of teeth is the result 
of loss of substance of body of maxilla or mandible.  In 
addition, there is no finding as to whether the Veteran has a 
dental disorder such as chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, or bone 
loss due to trauma or disease as a result of combat or trauma.  

The evidence of record is inadequate as to whether or not the any 
currently diagnosed dental condition is related to service.  This 
question cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As such an addendum 
should be requested for the April 2010 VA dental examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant and his daughter, who has 
power of attorney, should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  The letter should specifically 
cover dental claims and how the appellant 
can prevail on his claim for benefits.  A 
copy of the letter sent should be included 
in the claims folder for review, and any 
information obtained as a result of this 
action should also be included in the 
claims folder.

In particular, the RO/AMC should inform 
concerning the type of evidence required to 
substantiate this claim.  The appellant and 
his daughter should also be informed that 
the RO will assist him in obtaining 
identified evidence, should he require such 
assistance.  They should additionally be 
informed of any information and evidence 
not of record that is necessary to 
substantiate his claim and about the 
information and evidence that VA will seek 
to provide.  

2.  Arrange for the dentist who examined 
the Veteran in April 2010 to review his VA 
claims folder.  If he is not available, 
have the file reviewed by another VA 
dentist.  The examiner should note that the 
Veteran's exposure to inservice trauma has 
been conceded.  To the extent possible, the 
examiner should identify the Veteran's 
current dental disabilities and should 
specifically indicate whether the Veteran 
has loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to 
trauma or disease such as osteomyelitis.  
The examiner should indicate the Veteran 
has a dental disorder such as 
osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited 
temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, or bone 
loss due to trauma or disease as a result 
of combat or trauma.  

The examiner should fully explain his/her 
findings and conclusions.  The report of 
the examination should be associated with 
the Veteran's VA claims folder.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran, 
his daughter, and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


